
	
		II
		112th CONGRESS
		2d Session
		S. 2332
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain power
		  electronic boxes and static converter composite units.
	
	
		1.Certain power electronic
			 boxes and static converter composite units
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power electronics box and static converter composite units
						(provided for in subheading 8504.40.95), each capable of performing the
						functions of an AC inverter and an auxiliary power module, capable of reducing
						DC voltage from 42 V (supplied by battery) to 12 V output and providing
						three-phase AC output to motor generator unit, the foregoing certified by the
						importer for use in hybrid electric motor vehicles FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
